Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 1 of 14

EXHIBIT B
NAVIENT STUDENT LOAN SQCAL SEG RS) 0 EER Ament 7-2 Filed 06/05/19 Page 2 of 14

1 of 2

Subject: NAVIENT STUDENT LOAN SOCIAL SECURITY NO ABRSSAB4S3; Account # IOGLSRORS9:
From: RAHUL MANCHANDA ESQ <rdm@manchanda-law.com>

Date: 3/23/2018, 6:55 AM

To: 18004439723 @efaxsend.com, 18008481949 @efaxsend.com, 18662660178@efaxsend.com
CC: rdm@manchanda-law.com

Hello:

You have mistakenly listed my student loan amounts due, twice, thus doubling my balance
from approximately $154,000 to approximately $309,000.

See the attached.

Please correct this issue immediately or I will be notifying federal and state law
enforcement.

Also I have not received my invoice for the next student loan payment amount.

Kind regards,
RDM

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: rdm@manchanda-law.com

web: www.manchanda-law.com/MT Rahul.html

 

 

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2012 and
2013.

Martindale Hubbell Client Champion Silver 2017 Award Winner.

Better Business Bureau Accredited Business A+ Rating.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http: //www.manchanda-law.com/ClientTestimonials.html

This electronic transmission is both personal and confidential, and contains privileged
information intended only for the use of the individual or entity named above. If the
reader is not the intended recipient, you are hereby notified that any dissemination or
copying of this transmission is strictly prohibited. If there are any problems with

this transmission, or you have received it in error, please immediately notify us by
telephone and return the original transmission to us at the above address via the U.S.

4/28/2019, 6:09 PM
eee ENT Ese T1S-CV-05 10 eeeenent 7-2 Filed 06/05/19 Page 3 of 14

Postal Service. Attention: All foreign nationals (permanent residents and children
included) are required to report any change in addr®Se-within’ten (10) days to the
USCIS using Form AR-11. Foreign nationals must report address changes to the USCIS by
completing this form and sending it to the USCIS. The form can be obtained from the
USCIS website at: http://www.uscis.gov/files/form/ar-11.pdf. Please also notify our
office of your new address. ome” -

Download our Immigration Law Firm Brochure at http: //manchanda-law.com
/MLOZ2ZOIMMIGRATION%Z20LAW%2QBROCHURE . pdf

 

Make A Payment Online At https://secure.lawpay.com/pages/manchanda-law-office-
plic/operating

 

~~ Attachments:

NAVIENT STUDENT LOAN DETAILS. pdf 429 KB

2 of 2 4/28/2019, 6:09 PM
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 4 of 14

If you have federal loans, a new repayment plan may lower those monthly payments to $0. Go to Repayment Options to see if your loans qualify >

NAVIENT.. ++.

Al | Loa n Deta i Is As of 03/23/2018 (ET)

Loan All Loans

RAHUL MANCHANDA

Account # Qian

Total Current Balance: $309,758.43

All Loan Details

Loan « Current Balance ~
© 1-01 Consolidation $63,825.50
@ 1-02 Consolidation $91,053.15
@ 2-02 Stafford - Subsidized . $0.00
© 2-03 Stafford - Subsidized $0.00
@ 2-04 Stafford - Subsidized $0.00
@ 2-05 Stafford - Subsidized $0.00
@ 2-06 Stafford - Subsidized $0.00
@ 2-07 Stafford - Subsidized $0.00
@ 1-01 DL Consolidated - Subsidized $91,053.81
@ 1-02 DL Consolidated - Unsubsidized $63,825.97
ABOUTUS {4

TERMS OF USE i
PROTECTING YOUR PRIVACY {&
SOCIAL MEDIA POLICIES {3
ABOUT OUR ADS @

SITE MAP
ACCESSIBILITY {2

CONTACT US i

Interest Rate ~

4.625%
4.625%
4.220%
4.370%
4.370%
4.220%
4.220%
4.220%
4.625%
4.625%

Due Date ~

04/14/2018
04/14/2018

[> Log Out

 

Print

No Due Date

No Due Date
No Due Date
No Due Date
No Due Date
No Due Date
03/24/2018

03/24/2018

© 2018 - Navient Solutions, LLC. All rights reserved. Navient and the Navient logo are registered service marks of Navient Solutions, LLC. Other logos are trademarks or service marks of their
respective owners. Navient Corporation and Its subsidiaries, including Navient Solutions, LLC, are not sponsored by or agencies of the United States of America.
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 5 of 14

From: RAHUL MANCHANDA ESQ rdm@manchanda-law.com
Subject: Fwd: NAVIENT STUDENT LOAN SOCIAL SECURITY NO

Sree, Account +4
Date: Mar 25, 2018 at 12:47:42 PM

To: askdoj@usdoj.gov, NYAG.ConsumerBureau@ag.ny.gov,
BCPAdmin@attorneygeneral.goyv, attorney.general@state.de.us,
13025776499@efaxsend.com, complaints@delaware.bbb.org,

info@delaware.bbb.org
Ce: rdm@manchanda-law.com

Hello:

Navient Student Loan Company has mistakenly listed my student loan amounts
due, twice, thus doubling my balance from approximately $154,000 to
approximately $309,000.

See the attached.

They also have not sent my invoice for the next student loan payment amount,
purposefully so that | default and have to pay additional "collections fees."

Please investigate and advise.

cc: Pennsylvania, New York & Delaware Attorney Generals, US Department of
Justice, Delaware Better Business Bureau

Kind regards,
RDM

Rahul D. Manchanda, Esq.

Manchanda Law Office PLLC

30 Wall Street, 8th Floor

Suite 8207

New_York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

e-mail: rdm@manchanda-—law.com
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 6 of 14

web: www.manchanda-law.com/MT_ Rahul.html

Ranked amongst Top Attorneys in the United States by
Newsweek Magazine in 2012 and 2013.

Martindale Hubbell Client Champion Silver 2017 Award
Winner.

Better Business Bureau Accredited Business A+ Rating.
Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http: //www.manchanda-lLaw.com/
ClientTestimonials.html

This electronic transmission is both personal and
confidential, and contains privileged information intended
only for the use of the individual or entity named above.
If the reader is not the intended recipient, you are hereby
notified that any dissemination or copying of this
transmission is strictly prohibited. If there are any
problems with this transmission, or you have received it in
error, please immediately notify us by telephone and return
the original transmission to us at the above address via
the U.S. Postal Service. Attention: All foreign nationals
(permanent residents and children included) are required to
report any change in address within ten (10) days to the
USCIS using Form AR-11. Foreign nationals must report
address changes to the USCIS by completing this form and
sending it to the USCIS. The form can be obtained from the
USCIS website at: http://www.uscis.gov/files/form/

ar-ll.pdf. Please also notify our office of your new
address.

Download our Immigration Law Firm Brochure at http: //
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 7 of 14

manchanda-law.com/MLO%20 IMMIGRATION$ 2 0LAW%20BROCHURE. pdf

Make A Payment Online At https: //secure. lawpay.com/pages/
manchanda-law-office-pllc/operating

oocnn=- Forwarded Message --------

Subject:NAVIENT STUDENT LOAN SOCIAL SECURITY NO (aaa

Account # (aaa
Date:Fri, 23 Mar 2018 06:55:03 -0400

From:RAHUL MANCHANDA ESQ <rdm@manchanda-law.com>
Reply-To: rdm@manchanda-law.com
Organization:Manchanda Law Office PLLC
To0:18004439723@efaxsend.com, 18008481949@efaxsend.com,
18662660178 @efaxsend.com
CC:rdm@manchanda-law.com

Hello:

You have mistakenly listed my student loan amounts due,
twice, thus

doubling my balance from approximately $154,000 to
approximately $309,000.

See the attached.

Please correct this issue immediately or I will be
notifying federal and
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 8 of 14

state law enforcement.

Also I have not received my invoice for the next student
loan payment

amount.

Kind regards,
RDM

Rahul D. Manchanda,. Esq, Vee oretaw “§
Manchanda Law Office PLLC™

30 Wall Street, 8th Floor

Suite 8207

New. York, NY 10005

Tel: (212) 968-8600

Mob: (646). 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

e-mail: rdm@manchanda-law.com

web: www.manchanda-law.com/MT Rahul .html

Ranked amongst Top Attorneys in the United States by
Newsweek Magazine in 2012 and 2013.

Martindale Hubbell Client Champion Silver 2017 Award
Winner.

Better Business Bureau Accredited Business A+ Rating.
Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://www.manchanda-law.com/
ClientTestimonials.html
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 9 of 14

This electronic transmission is both personal and
confidential, and contains privileged information intended
only for the use of the individual or entity named above.
If the reader is not the intended recipient, you are hereby
notified that any dissemination or copying of this
transmission is strictly prohibited. If there are any
problems with this transmission, or you have received it in
error, please immediately notify us by telephone and return
the original transmission to us at the above address via
the U.S. Postal Service. Attention: All foreign nationals
(permanent residents and children included) are required to
report any change in address within ten (10) days to the
USCIS using Form AR-11. Foreign nationals must report
address changes to the USCIS by completing this form and
sending it to the USCIS. The form can be obtained from the
USCIS website at: http://www.uscis.gov/files/form/

ar-ll.pdf. Please also notify our office of your new
address.

Download our Immigration Law Firm Brochure at http: //
manchanda~law.com/MLO%20 IMMIGRATION3’20LAW%20BROCHURE. pdf

Make A Payment Online At https://secure. lawpay.com/pages/
manchanda~-law-office-pllc/operating

pdf

NAVIENT S..ETAILS. pdf
588 KB
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 10 of 14

From: MANCHANDA LAW OFFICE PLLC INFO@manchanda-law.com
Subject: Re: Income-Driven Repayment plans qa
Date: Mar 29, 2019 at 12:41:33 PM
To: OnlineHelpED@navient.com
Cc: Navient - Department of Education Loan Servicing
CustomerService@navient.com

Hello:

| received your correspondence but it makes no sense.

Please be advised that until and unless this is taken care of and my payments
are reduced substantially | will be forced to file suit in the NYS Supreme
Court seeking actual and punitive damages, as well as a Stay.

Kind regards,

Rahul D. Manchanda, Esq.
Manchanda Law Office PLLC
30.Wall Street, 8th Floor
Suite 8207

New. York, NY 10005

Tel: (212) 968-8600

Mob: (646) 645-(
Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660

e-mail: rdm@manchanda-law.com
web: www.manchanda~law.com/MT_Rahul.html

 

 

Ranked amongst Top Attorneys in the United States by
Newsweek Magazine in 2012 and 2013.

Martindale Hubbell Client Champion Silver 2017 Award
Winner.

Better Business Bureau Accredited Business A+ Rating.
Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http://www.manchanda-lLaw.com/
Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 11 of 14

ClientTestimonials.html degree!

This electronic transmission is both personal and
confidential, and contains privileged information
intended only for the use of the individual or entity
named above. If the reader is not the intended recipient,
you are hereby notified that any dissemination or copying
of this transmission is strictly prohibited. If there are
any problems with this transmission, or you have received
it in error, please immediately notify us by telephone
and return the original transmission to us at the above
address via the U.S. Postal Service. Attention: All
foreign nationals (permanent residents and children
included) are required to report any change in address
within ten (10) days to the USCIS using Form AR-11.
Foreign nationals must report address changes to the
USCIS by completing this form and sending it to the
USCIS. The form can be obtained from the USCIS website
at: http://www.uscis.gov/files/form/ar-1l.pdf. Please
also notify our office of your new address.

Download our Immigration Law Firm Brochure at http: //
manchanda~law.com/MLO%20 IMMIGRATION%2 0LAW%20BROCHURE. pdf

Make A Payment Online At https://secure. lawpay.com/pages/
manchanda~law-of fice-pllc/operating

On 3/28/2019 12:04 PM, OnlineHelpED wrote:

We've received your inquiry. One of our knowledgeable specialists will
review your account and respond shortly.

Effective March 1, 2019, the payment address for U.S. Department of
Education (ED) loans we service will be:
 

Case 1:19-cv-05121-WHP Document 7-2 Filed 06/05/19 Page 12 of 14

Department of Education, Student Loans, Navient
P.O. Box 4450

Portland, OR 97208-4450

If you use a bill pay service to send your ED payments to us, please update
your service to ensure no delays in processing your payment.

Please do not respond to this email as it is an automatic response.
Weve Received Your 1uey 148} See Document 7-2 Filed 06/05/19 Page 13 of 14

Subject: We've Received Your Inquiry - Case ID 1803252078487

From: Navient <OfficeofCustomerAdvocate@Navient.com>
Date: 3/26/2018, 4:15 PM
To: info@manchanda-law.com

NAVIENT.

kin i en ii ca i i a Se aaa reanceama

Dear Rahul:

We have received your inquiry through the Consumer Financial Protection Bureau (CFPB)
portal. We are working to review your concerns and will be responding to the CFPB within
15 days, unless additional time is needed to research your account.

If you have additional questions in the interim, please feel free to call us at 888-545-4199.
We're available Monday — Friday 8:30 a.m. to 5 p.m. ET.

Thank you,
Office of the Customer Advocate

a

Privacy | Terms of Use

© 2018 Navient Solutions, LLC. All rights reserved. Navient and the Navient logo are
registered service marks of Navient Solutions, LLC. Navient Corporation and its

subsidiaries, including Navient Solutions, LLC, are not sponsored by or agencies of the
United States of America.

X040

v4-1 [[OnDemand-Ticket]]

1of1 4/28/2019, 5:08 PM
Your Navient Inquiry Case 1:19-cv-05124-WHP Doctiment 7-2 Filed 06/05/19 Page 14 of 14

Subject: Your Navient Inquiry homes 4
From: "Calimano, Danielle" <Danielle.Calimano@navient.com> ,
Date: 3/26/2018, 3:27 PM

To: "info@manchanda-law.com" <info@manchanda-law.com>

Hello,

We have received your inquiry through the Better Business Bureau (BBB). We are working to review your
concerns and will be responding to the BBB. If you have additional questions in the interim, please feel free to
call us at 888-545-4199. We're available Monday — Friday 8:30 a.m. to 5 p.m. ET.

Thank you,

Office of the Customer Advocate
Navient

1of1 4/28/2019, 5:08 PM
